ACCEPTED
                                                                                          06-15-00133-CR
                                                                               SIXTH COURT OF APPEALS
                                                                                     TEXARKANA, TEXAS
                                                                                    12/18/2015 8:31:03 AM
                                                                                         DEBBIE AUTREY
                                                                                                   CLERK

         TENTH SUPREME JUDICIAL DISTRICT OF TEXAS
BRANDON BERNARD BATTLE       §
    Appellant                §                        FILED IN
                                               6th COURT OF APPEALS
                             §       NO. 06-15-00133-CR
                                                 TEXARKANA, TEXAS
VS.                          §                 12/18/2015 8:31:03 AM
                             §                      DEBBIE AUTREY
                                                        Clerk
THE STATE OF TEXAS           §
    Appellee                 §
           STATE’S MOTION FOR EXTENSION OF TIME
                      TO FILE A BRIEF

TO THE HONORABLE COURT OF APPEALS:

      Now comes the State of Texas, by and through the District Attorney for the

220th Judicial District, and presents this motion for an extension of time to file the

State’s Brief, pursuant to Texas Rules of Appellate Procedure 10.5(b) and 38.6(d).

      The Appellant’s Brief was filed on or about November 19, 2015. Appellee’s

Brief in this case is due on December 21, 2015.

      The State is requesting an extension of 45 days from December 21, 2015.

State’s Brief would be due on February 4, 2016.

      Since November 19, 2015, the undersigned has had the following events:

1.    Jury trial in Bosque County in the State of Texas vs. Julio Cesar Velasquez,

Cause Number CR14977 on November 16-17, 2015.

2.    Court appearances in Bosque County on November 23, 2015, Comanche

County on November 24, 2015 and Hamilton County on November 25, 2015.

3.    Court appearances in Bosque County on November 30, 2015 and Comanche
County on December 1, 2015.

4.    Comanche County plea deadline date on December 1, 2015.

5.    Court appearance in Comanche County on December 8, 2015.

6.    Preparation for Hamilton Grand Jury December 7-11, 2015.

7.    Court appearances in Bosque County on December 14, 2015, Comanche

County on December 15, 2015 and Hamilton County on December 17, 2015.

8.    Hamilton County Grand Jury December 17, 2015.

      Wherefore, premises considered, the State respectfully requests that the Court

grant this motion and accept the brief accompanying this motion.

                                      Respectfully submitted,

                                      __/s/s Shaun Carpenter__________________
                                      B. J. Shepherd
                                      District Attorney
                                      State Bar No. 18219500
                                      Adam Sibley
                                      Assistant District Attorney
                                      State Bar No.24066345
                                      Shaun Carpenter
                                      Assistant District Attorney
                                      State Bar No.24084254
                                      220th Judicial District
                                      P. O. Box 368
                                      111 So. Main
                                      Meridian, Texas 76665
                                      (254) 435-2993
                                      Fax: (254) 435-2952
                                      Attorneys for the State
                         CERTIFICATE OF SERVICE

       A true copy of the State’s Motion for Extension of Time to File Brief has been
sent to Attorney for Appellant on December 18, 2015.

                                             _/s/ Shaun Carpenter_______________
                                             B.J. Shepherd
                                             District Attorney
                                             Adam Sibley
                                             1st Assistant District Attorney
                                             Shaun Carpenter
                                             Assistant District Attorney

              CERTIFICATE OF COMPLIANCE WITH RULE 9.4

1.    This motion complies with the type-volume limitation of Tex. R. App. P. 9.4(I)
      because the brief contains 662 words.

2.    This motion complies with the typeface requirements of Tex. R. App. P. 9.4(e)
      and the type style requirements of Tex. R. App. P 9.4(e) because the motion
      has been prepared in a proportionally spaced typeface using Word Perfect in
      Times New Roman, size 14 font.

__/s/s Shaun Carpenter________________
B.J. Shepherd / Adam Sibley/Shaun Carpenter
Attorneys for the State
Dated: December 18, 2015